EXHIBIT 10.7


PURCHASE AND ASSIGNMENT AGREEMENT
 
THIS PURCHASE AND ASSIGNMENT AGREEMENT (this "Agreement"), is made on April 21,
2008, among Whalehaven Capital Fund Limited (“Whalehaven” or the “Assignor”),
Medical Diagnostic Innovations Ltd. (the “Assignee”), and In Veritas Medical
Diagnostics, Inc. (the "Company").
 
WHEREAS, the Company is indebted to Whalehaven in the aggregate sum of Two
Hundred One Thousand, Five Hundred  ($201,500) Dollars plus accrued interest
pursuant to certain 18% Secured Convertible Debentures as set forth on Schedule
I attached hereto (collectively, the “Debentures”), issued on the dates and in
the amounts as indicated on Schedule I.
 
WHEREAS, the Debentures were originally issued pursuant to a Securities Purchase
Agreement, as amended, between Whalehaven and the Company dated as of September
7, 2005 (the “Securities Purchase Agreement”);
 
WHEREAS, Assignor desires to assign to Assignee and Assignee desires to accept
from Assignor the Debentures on the basis of the representations, warranties and
agreements contained in this Agreement, and upon the terms but subject to the
conditions set forth herein;
 
WHEREAS,
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
 
1. Purchase Price
 
a)  
As consideration for assignment set forth herein of the Debentures owned by
Whalehaven, the Assignee agrees to pay to Whalehaven the aggregate sum of Twenty
Thousand ($20,150) Dollars (the “Purchase Price”) payable within thirty (30)
days of the execution of this Agreement.

 
2. Assignment.  
 
a)  
Upon execution hereof the Assignor hereby absolutely, irrevocably and
unconditionally sells, assigns, conveys, contributes and transfers to the
Assignee (a) all of the Debentures owned by the Assignor and all of its rights
and benefits thereunder and conferred therein, including without limitation the
right to collect from the Company the principal amounts outstanding thereunder,
plus accrued but unpaid interest, and (b) all rights and interests that Assignor
has under the Transaction Documents and the Assignee accepts such assignment.

 
b)  
Closing Procedures. The closing of the assignment contemplated hereunder shall
take place on or beforeMay 21, 2008 (the “Closing Date”) or such other date as
mutually agreed by the parties hereto, at the offices of Sichenzia Ross Friedman
Ference LLP.  On the Closing Date, the following shall take place:

 
1

--------------------------------------------------------------------------------


 
i)  
The Assignee shall deliver the Purchase Price to the Assignor; and

 
ii)  
The Assignor shall deliver to the Assignor the original Debentures as set forth
on Schedule I.

 
3. Additional Documents.  The Assignor and Assignee agree to take such further
action and to execute and deliver, or cause to be executed and delivered, any
and all other documents which are, in the reasonable opinion of their
counterparty, necessary to carry out the terms and conditions of this
Assignment.
 
4. Effective Date and Counterpart Signature.  This Agreement shall be effective
as of the date first written above.  This Agreement, and acceptance of same, may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Confirmation of execution by telex or by telecopy or telefax of a
facsimile signature page shall be binding upon that party so confirming.
 
5. Representations and Warranties of the Assignee.
 
(a) Organization; Authority.  The Assignee is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Assignee of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Assignee.  This Agreement, when
executed and delivered by the Assignee, will constitute a valid and legally
binding obligation of the Assignee, enforceable against the Assignee in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by federal
or state securities laws.


(b) Ownership. Assignee owns and is conveying to Assignee all of its rights,
title and interests to the Shares and the Warrant, free and clear of all liens,
mortgages, pledges, security interests, encumbrances or charges of any kind or
description


(c) Investment Experience; Access to Information and Preexisting
Relationship.  The Assignee (a) either alone or together with its
representatives, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of this investment
and make an informed decision to so invest, and has so evaluated the risks and
merits of such investment, (b) has the ability to bear the economic risks of
this investment and can afford a complete loss of such investment, (c)
understands the terms of and risks associated with the acquisition of the
Debentures, including, without limitation, a lack of liquidity, price
transparency or pricing availability and risks associated with the industry in
which the Company operates, (d) has had the opportunity to review such
disclosure regarding the Company, its business, its financial condition and its
prospects as the Assignee has determined to be necessary in connection with the
Assignment of the Debentures, including, without limitation, the Company’s
Annual Report on Form 10-K (or substantially equivalent form) for its most
recently completed fiscal year, the Company’s Quarterly Reports on Form 10-Q (or
substantially equivalent form) for the fiscal quarters since the end of such
completed fiscal year, and the Company’s Current Reports on Form 8-K (or
substantially equivalent form) since the end of such completed fiscal year, each
as amended.
 
2

--------------------------------------------------------------------------------




(d) Assignee Status.  At the time the Assignee was offered the Debentures, it
was, and as of the date hereof it is, an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Act.  The Assignee
is not, and is not required to be registered as, a broker-dealer under Section
15 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).


(e) Restrictions on Transfer.  The Assignee understands that (a) the Debentures
(including the shares of Common Stock underlying such Debentures) have not been
registered under the Securities Act or the securities laws of any state, (b) the
Debentures (including the shares of Common Stock underlying such Debenture) are
and will be “restricted securities” as said term is defined in Rule 144 of the
Rules and Regulations promulgated under the Securities Act (“Rule 144”), (c) the
Debentures (including the shares of Common Stock underlying such Debenture) may
not be sold, pledged or otherwise transferred unless a registration statement
for such transaction is effective under the Securities Act and any applicable
state securities laws, or unless an exemption from such registration provisions
is available with respect to such transaction, and (d) the Debentures (including
the shares of Common Stock underlying such Debentures) will bear a legend
substantially as set forth below:


NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
3

--------------------------------------------------------------------------------


 
(f) General Solicitation.  The Assignee is not accepting such Assignment as a
result of any advertisement, article, notice or other communication regarding
the Debentures published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


(g) No Conflicts; Advice.  Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, does or will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which the Assignee is subject or any provision
of its organizational documents or other similar governing instruments, or
conflict with, violate or constitute a default under any agreement, credit
facility, debt or other instrument or understanding to which the Assignee is a
party.  The Assignee has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with the Assignment of the Debenture.


(h) No Litigation.  There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Assignee, threatened against
the Assignee which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or materially delay any of the transactions
contemplated by this Agreement.


(i) Consents.  No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other Person
is required for the valid authorization, execution, delivery and performance by
the Assignee of this Agreement and the consummation of the transactions
contemplated hereby.


(j) Stop Transfer Notices.   The Assignee agrees that, in order to ensure
compliance with the restrictions referred to herein, appropriate “stop transfer”
instructions may be issued to the Company’s transfer agent.


(k) Equal Treatment. Assignee hereby represents that, except for different terms
agreed to with Montgomery Equity Partners, Ltd., Assignee has not agreed to
purchase outstanding loans from any other note holder of the Company at terms
that are more favorable than that agreed to herein.




6. Representations and Warranties of the Assignor
 
(a) Organization; Authority.  The Assignor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Assignor of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Assignor.  This Agreement, when
executed and delivered by the Assignor, will constitute a valid and legally
binding obligation of the Assignor, enforceable against the Assignor in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors' rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by federal
or state securities laws.
 
4

--------------------------------------------------------------------------------


 
(b) Ownership. Assignor owns and is conveying to Assignee all of its rights,
title and interests to the assigned Debentures, free and clear of all liens,
mortgages, pledges, security interests, encumbrances or charges of any kind or
description.
 
(c) No Consents, Approvals, Violations or Breaches. Neither the execution and
delivery of this Agreement by the Assignor, nor the consummation by Assignor of
the transactions contemplated hereby, will (i) require any consent, approval,
authorization or permit of, or filing, registration or qualification with or
prior notification to, any governmental or regulatory authority under any law of
the United States, any state or any political subdivision thereof applicable to
Assignor, (ii) violate any statute, law, ordinance, rule or regulation of the
United States, any state or any political subdivision thereof, or any judgment,
order, writ, decree or injunction applicable to Assignor or any of Assignor’s
properties or assets, the violation of which would have a material adverse
effect upon Assignor, or (iii) violate, conflict with, or result in a breach of
any provisions of, or constitute a default (or any event which, with or without
due notice or lapse of time, or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or other instrument or obligation to which
Assignor is a party or by which Assignor or any of Assignor’s properties or
assets may be bound which would have a material adverse effect upon Assignor.


7. Governing Law; Submission to Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.  EACH PARTY AGREES THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE
BROUGHT IN A U.S. FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITTING IN
NEW YORK COUNTY, IN THE STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF SUCH COURT AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN INCONVENIENT FORUM OR A
LACK OF PERSONAL JURISDICTION TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING AND
ANY RIGHT OF JURISDICTION OR VENUE ON ACCOUNT OF THE PLACE OF RESIDENCE OR
DOMICILE OF ANY PARTY HERETO.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
8. Amendments.  No provision hereof may be waived or modified other than by an
instrument in writing signed by the party against whom enforcement is sought.
 
9. Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
5

--------------------------------------------------------------------------------


 
10. Consent.  Pursuant to Section 9(g) of the Securities Purchase Agreement, the
Company consents to the assignment of the Debentures.
 
11. Release.  Upon the execution of this Agreement by the Assignor, the
Assignee, and the Company and completion of the obligations contained in
Paragraph 1 and 2 :
 
a)  
any and all commitments, rights and obligations to the Company by the Assignor
set forth under the Debentures shall be terminated, and all amounts due and
payable by the Company to the Assignor under the Debentures shall be deemed to
be paid in full and complete satisfaction of all outstanding obligations;

 
b)  
the Assignee, on behalf of itself and on behalf of its affiliates, and its and
their respective officers, directors, partners, general partner, limited
partners, shareholders, associates, employees, members, parents, subsidiaries,
affiliates, agents, predecessors, successors and assigns (collectively, the
"Assignee Affiliated Parties"), hereby releases and forever discharges the
Assignor and their affiliates, and their respective officers, directors,
partners, general partner, limited partners, shareholders, associates,
employees, members, parents, subsidiaries, affiliates, agents, predecessors,
successors and assigns (collectively, the "Assignor Affiliated Parties"), of and
from any and all claims, complaints, demands, obligations, causes of action,
choices in action and/or damages whatsoever, at law or in equity (collectively,
"Claims") which such parties ever had or now have based on or arising out of
events or circumstances occurring, or actions taken or failed to be taken, in
each case, that are known or unknown by an Assignee or an Assignee Affiliated
Party as of the date hereof, in connection with the Debentures.

 
c)  
each of the Assignees, on its own behalf and on behalf of the Assignee
Affiliated Parties, covenants, to the maximum extent permitted by law, that
neither it nor any Assignee Affiliated Party shall at any time hereafter file,
commence or maintain or authorize any third party to file, commence or maintain
on its behalf, any suit, action or proceeding before any federal, state or local
court, administrative body, agency, authority or arbitral organization or other
tribunal against any of the Assignor Affiliated Parties with respect to any
Claims released pursuant to Paragraph 11(b).

 
d)  
the Company, on behalf of itself and on behalf of its affiliates, and its and
their respective officers, directors, partners, general partner, limited
partners, shareholders, associates, employees, members, parents, subsidiaries,
affiliates, agents, predecessors, successors and assigns, and anyone claiming by
or through any of the foregoing (collectively, the "Company Affiliated
Parties"), hereby releases and forever discharges the Assignor and the Assignor
Affiliated Parties of and from any and all Claims which such parties ever had or
now have based on or arising out of events or circumstances occurring, or
actions taken or failed to be taken, in each case, that are known or unknown by
the Company or a Company Affiliated Party as of the date hereof, in connection
with the Debentures .

 
6

--------------------------------------------------------------------------------


 
e)  
the Company, on its own behalf and on behalf of the Company Affiliated Parties,
covenants, to the maximum extent permitted by law, that neither it nor any
Company Affiliated Party shall at any time hereafter file, commence or maintain
or authorize any third party to file, commence or maintain on its behalf, any
suit, action or proceeding before any federal, state or local court,
administrative body, agency, authority or arbitral organization or other
tribunal against the Assignor or the Assignor Affiliated Parties with respect to
any Claims released pursuant to Paragraph 11 (d).

 
f)  
the Assignor, on behalf of itself and the Assignor Affiliated Parties, hereby
releases and forever discharges the Assignee Parties, the Assignee Affiliated
Parties, the Company and the Company Affiliated Parties of and from any and all
Claims, known or unknown, which such parties ever had, now have or may hereafter
have based on or arising out of the Debentures.

 
g)  
the Assignor, on its own behalf and on behalf of the Assignor Affiliated
Parties, covenants, to the maximum extent permitted by law, that neither it nor
any Assignor Affiliated Party shall at any time hereafter file, commence or
maintain or authorize any third party to file, commence or maintain on its
behalf, any suit, action or proceeding before any federal, state or local court,
administrative body, agency, authority or arbitral organization or other
tribunal against the Assignee Parties, the Assignee Affiliated Parties, the
Company or the Company Affiliated Parties with respect to any Claims released
pursuant to Paragraph 11(f).

 
12. Assignment. No party may assign any of its rights under this Agreement
without the prior consent of the other party hereto; provided that Assignee may,
without the consent of any other party, assign all or any portion of its rights
hereunder to any of its Affiliates. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties.  Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.  This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.


 
[signature page follows]
 


 
7

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 
 

ASSIGNOR  
 
 
 
            WHALEHAVEN CAPITAL FUND LIMITED                     By: /s/ Brian
Mazzella      
 
Name: Brian Mazzella
       
Title: Chief Financial Officer
                 
ASSIGNEE
                 
MEDICAL DIAGNOSTIC INNOVATIONS LTD.
                    By: /s/ Graham Cooper  
 
 
 
Name:  Graham Cooper
       
Title: Director
                 
AGREED AND ACKNOWLEDGED
                 
IN VERITAS MEDICAL DIAGNOSTICS, INC.
                    By: /s/ Martin Thorp  
 
 
 
Name: Martin Thorp
        Title:  Chief Financial Officer        

 
 
8

--------------------------------------------------------------------------------

 


SCHEDULE I
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9